Title: To George Washington from Colonel Lambert Cadwalader, 7 October 1778
From: Cadwalader, Lambert
To: Washington, George


          
            Dear Sir
            Philada 7th Octr 1778.
          
          A few Days since I recd your Excellency’s Letter, in Maryld, dated white Plains, inclosing one from the Commissioners of Arrangement respecting my not performing the Duties incident to my Station, and desiring I may be orderd to my Regiment, without being previously exchang’d; and that in Case of Refusal there would be a Vacancy to which an active Officer might be entitled to succeed.
          The Motives which seem chieffly to have influenced them in their Determination are
          1st The Complaints of the Officers in the Pennsylva Line. 2dly That I am under no Obligation, from the Terms of my Enlargement, not to act against the Enemy without returning an Officer of the same Rank and 3dly that I have in no Instance since my Liberation been considerd in the Light of a Prisoner of War by the Enemy.
          Altho’ no definitive Steps with Respect to me, as I’m inform’d, have been taken, yet I cannot but look upon it as a Hardship that the Commissioners should undertake to pass Sentence without affording me an Opportunity of representing the Reasons which have induced me to observe a Line of Conduct so contrary to their Opinion and Judgment. This Circumstance I hope will plead my Excuse for troubling your Excellency with the Motives and Principles which have directed my Conduct in a Case so new and uncommon, and which I trust will have the desired Effect with the Commissioners.
          As soon as I was known after I was made Prisoner I was treated with the utmost Politeness and Humanity by the Enemy; and Gl Prescot having applied to Gl Howe in my Behalf from a high Sense of some Civilities shewn him by my Father procured me my Liberty without 
            
            
            
            Parole. It was an Act of Generosity which I felt very sensibly but the Offer I did not accept ’till I had the Opinions of some Officers who were near me in Favor of it.
          The Idea I entertaind of my Situation was that a Complement of the highest Nature was paid me in the Manner of liberating me and that the Point of Honor of sending in an Equivalent before I took an active Part in the Army was left to me. Some few however when I returned Home being of Opinion I might instantly join the Army without an Exchange I thought proper to apply to Gl Gates who was then in Town and advise with him—he being an old Officer and one who had been bred in a military School—he replied he would give his Opinion as a Man of Honor and my Friend and that was he in my Situation he would not act before he was exchanged.
          About this Time I recd your Excellency’s Letter making me an Offer of sending in to Genl Prescot to fix upon some Friend of his who was Prisoner among us to be returned to them on the same Terms on w[hic]h I was set at Liberty.
          This I most joyfully and thankfully accepted as a Mode which would remove every Difficulty on my Part and place me on an equal Footing with the other Officers of the Army—But an Order to take up all the Field Officers in our Possession and confine them in Retaliation of the hard Usage of Gl Lee prevented its taking Place.
          I then ventured so far to trespass on your Goodness as to propose sending in such a Number of inferior Officers as would be equivalent to my Rank in the Army, which, as I have been informed, is an usual Article in the Cartels of Europe.
          This as far as I recollect you wrote me was out of your Power as inconsistent with the Cartel settled between the two Armies and could not be done—I then thought I had nothing to do but to wait for my Exchange in Course.
          Some Officers of the British Army taken at Princetown as my Brother inform’d having mistaken him for me and heard I was with the Army again, publicly declared if I was taken Prisoner by the Enemy they would have put me to Death.
          Sir Wm Erskin’s Opinion given Col: Fitzgerald at Brunswick after the above was that I was perfectly free to take an active Part without Exchange—But since the Evacuation of Philada happening at the City Tavern in Conversation with Mr Willing he told me that Genl Howe had expressd his Opinion with Respect to me in the fullest Manner and in doing this his Surprize I should take an active Part without being exchangd. Mr Willing told him he had been misinformd for that he knew I had not joind the Army—Gl Howe then instancd my forcing some Recruits for the Regt, who had mutinied, on Board a 
            
            
            
            Shallop in this City. Mr Willing said if I had fallen into their Hands they would have treated me with great Rigor.
          It is unnecessary to mention to your Excellency the Opinions of a great Number of Gentn in and out of the Army, corresponding with my own, on the base Manner of my being set at Liberty, because I did it in a former Letter. I did not think it necessary to trouble you with every Incident, as it fell out, relative to me but the Conversation between Mr Willing & Gl Howe is I beleive quite new to you.
          Whenever I join the Army I hope to be put on a Footing with the other Officers in it, nor can it be expected that I should run the Hazard of having the Propriety of my Conduct, in Case of falling into the Enemy’s Hands, made a Subject of Discussion for a Court-Martial, or, what is worse perhaps, for a whimsical capricious commanding Officer, disposed to take Advantage of ex Parte Evidence or to receive the mere say-so of any Man who may expect to advance his Interest by shewing his Rancour against me.
          Having thus stated to your Excellency the Motives and Reasons on w[hic]h my Conduct has been formed I must beg Leave to persist in it notwithstanding the interested Discontents of some Officers in the Pennsyla Line.
          I have derived no Emolument of any Kind from the Public since I have been in my present Situation. My View has been to serve in the Army ’till our Affairs should wear a favorable Appearance and then to quit it—but to apply for a Command if we should be again threatned, and I hope I shall not be precluded from this Privelege by any partial Determination of the Commissioners of Arangement; as it is and ever has been my fix’d Principle that it is better not to be than survive the Loss of those Blessings w[hic]h are the Objects of this Contest and be a Witness of the dreadful Scenes w[hic]h would probably be acted in this Country on so unfortunate an Occasion. I have the Honor to be with the greatest Respect and Regard your most obedt Servt
          
            Lambt Cadwalader
          
        